Title: From Thomas Jefferson to John Trumbull, 26 November 1788
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Nov. 26. 1788.

The post coming in on Sunday when there is nobody in the bureaux of the bankers, and going out Monday morning before they come to the Bureau, rendered it impossible for me to send you the bill of exchange by the Monday’s post. It comes therefore by that of Thursday. It is drawn by Mr. Grand on Burton, Forbes and Gregory for £121–11–3. the exact balance, merely to close the account you have had so much trouble to keep, and save the necessity of a recurrence to it. Every thing you have done meets my approbation, except the having suffered yourself to advance money for me, which you should not have done if you would have been so kind as to warn me ever so little before the chariot was finished. I am ashamed to have employed such precious time about such a business as this. Mr. Parker fixes no time for going to London. But it is certain either that he will go and return, or that Mrs. Parker will come to him. In the mean time should yourself or any friend make an excursion into either town or country it would not be amiss to try the chariot; as a new chariot, like a new ship, founders sometimes on it’s first voiage for want of a pin forgotten, or some such bagatelle. My daughter Polly troubles you with a letter to Miss Church, and I with assurances of the sincere esteem & attachment with which I am Dear Sir Your friend & servt.,

Th: Jefferson

